Without approving the opinion rendered by the Court of Appeals, it results that under the rule that obtains in this court, the petition for certiorari to this court will not be granted, unless filed within 15 days after the denial of application, for rehearing in the Court of Appeals. Supreme Court Rule No. 44.
It results, therefore, that since the application for rehearing by the Court of Appeals was overruled on March 8, 1938, and the petition for certiorari before us at the present term was filed March 24, 1938, the motion of Charles Boles, Jr., to dismiss the petition for certiorari, is granted, and the petition is dismissed.
Petition for certiorari denied, and petition is dismissed on motion.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.